Citation Nr: 0919272	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from June 1951 
to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO in St. Petersburg, Florida 
currently has jurisdiction.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-
connected PTSD, currently evaluated as 10 percent disabling.  
A review of the record reveals that when he was examined in 
December 2004, the Veteran reported that he had had two 
sessions with G. Hillman at the Vet Center on November 24, 
2004 and December 13, 2004.  Records from the Vet Center were 
submitted by the Veteran and have been associated with the 
claims file; however the records appear to be incomplete.  
For example, there is a document dated on December 17, 2004 
that is one sheet and has the heading of "VII. ASSESSMENT".  
It lists the Axis I diagnosis of PTSD, chronic and the GAF of 
58.  No other sheets from this treatment have been associated 
with the claims file.  Additionally while there is a note 
dated November 24, 2004 signed by Mr. Hillman there is no 
evaluation report and no notes of a session having occurred 
on that date.  Under the VCAA, VA is obligated to obtain 
records that are adequately identified in the record and may 
be pertinent to the claim 38 U.S.C.A. § 5103A(b),(c).

Further, the Board notes that it has been nearly five years 
since the Veteran was last evaluated by VA for his PTSD in 
December 2004.  VA has a duty to assist Veterans to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 § C.F.R. § 3.159.  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, an 
examination to determine the current severity of the 
Veteran's service-connected PTSD must be conducted as 
described below.  Also, the most recent VA outpatient 
treatment records in the file are dated in 2005, some four 
years ago.   

Lastly, since notice that complies with Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), has not been provided, such 
notice should be sent to the Veteran.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
for hypertension, as outlined in Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

2.  Contact the Veteran and request that 
he inform VA of any treatment he has had 
for PTSD since 2005.  Make arrangements to 
obtain any records identified by the 
Veteran as well as the Veteran's complete 
treatment records for PTSD from the Vet 
Center dated from 2004 forward.  
3.  Schedule the Veteran for a VA 
psychiatric examination to evaluate his 
service-connected PTSD.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  Any and all studies, 
tests, and psychological evaluations 
deemed necessary by the examiner should 
be performed.  The examiner should 
comment on how the Veteran's PTSD affects 
his employment and daily life.  38 C.F.R.  
§ 4.10.  The examiner should also report 
all signs and symptoms necessary for 
rating PTSD under the applicable rating 
criteria and assign a Global Assessment 
of Functioning (GAF) score pertaining to 
the Veteran's PTSD and explain the 
significance of the score assigned.  The 
rationale for all opinions expressed must 
be provided.

4.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



